Justice MULLARKEY
dissenting:
I respectfully dissent from the majority opinion holding that the water court erred in refusing to allow Dallas Creek Water Company (DCWC) to be formally substituted as the real party in interest to the reasonable diligence action at issue in this case. By its own language, section 37-92-301(4)(a)(I), 15 C.R.S. (1996 Supp.), requires that every six years the “owner or user” of a conditionally decreed water right “shall file an application for a finding of reasonable diligence, or said conditional water right shall be considered abandoned.” (Emphasis added.) In this case, the water court found that, despite DCWC’s purported status as a user of the water right, DCWC failed to file an application for reasonable diligence before the deadline.
The reasonable diligence provisions at issue here should be strictly construed to require filing by an owner or user. Because the applicant was Wriko, Inc., a defunct corporation, which was neither an owner or a user of the water, the application did not satisfy the statutory requirements. That the person who filed the application in question, James A Willey (Willey), was a non-lawyer does not excuse noncompliance. Moreover, it is within the water court’s discretion whether to allow a real party in interest to substitute for an incorrect filing party after the expiration of the reasonable diligence deadline pursuant to C.R.C.P. 17(a). The evidence supports the water court’s conclusion that DCWC’s motion for substitution was not timely filed and its ruling should be upheld.
I.
Section 37-92-301(4), 15 C.R.S. (1996 Supp.) states, in relevant part:
In every sixth calendar year after the calendar year in which a water right is conditionally decreed, or in which a finding of reasonable diligence has been decreed, the owner or user thereof, if such user or owner desires to maintain the same, shall file an application for a finding of reasonable diligence, or said conditioned water right shall be considered abandoned.
The diligence requirements of this section are in the nature of a statute of limitations. As the majority notes, “[sjince conditional water rights function to reserve a priority date for an appropriation not yet achieved, they are subject to continued scrutiny to prevent the hoarding of priorities ‘to the detriment of those seeking to apply the state’s water beneficially.’ ” Maj. op. at 35 (quoting Trans-County Water, Inc. v. Central Colo. Water Conservancy Dist., 727 P.2d 60, 65 (Colo.1986)). In furtherance of that objective, we have consistently held that the statutory provisions detailing the procedural requirements for filing a reasonable diligence application should be strictly construed. For example, in Town of De Beque v. Enewold, *44199 Colo. 110, 606 P.2d 48 (1980), the water court cancelled the conditional water rights of a town and river district because they had failed to file their diligence applications within the statutory time period. 199 Colo, at 114, 606 P.2d at 50. We held in De Beque that failure to file a timely application mandated the cancellation of the conditional water right. Id. at 118, 606 P.2d at 53-54. We also held that omission of certain conditional rights from a diligence application due to a clerical error was not correctable once the statutory time period had expired. Id. at 119-20, 606 P.2d at 54.
Likewise, in Fort Lyon Canal v. Purgartoire River, 818 P.2d 747 (Colo.1991), an objector appealed a water court’s decision to reinstate a conditional water right after initially cancelling .the water right for failure to comply with the statutory deadline. 818 P.2d at 748. The holder of the conditional water right in Fort Lyon argued that its failure to file before the deadline was a result of mistake and inadvertence. Id. at 750. In holding that the water right was properly canceled by the water court, we stated that “mistake or inadvertence are insufficient to overcome failure to timely file.” Id.
One of the basic rules of statutory construction requires us to give effect to the plain language of the statute if possible. See ■ City and County of Denver v. Gallegos, 916 P.2d 509, 512 (Colo.1996). Here, the plain language of section 37-92-301(4) requires application by an owner or user of the water right in question, and the applicant was neither an owner or user. The majority avoids the statutory language by stating that it does “not view party identification as an unalterable jurisdictional feature of an application.” Maj. op. at 39.
The majority’s position, however, is inconsistent with the statutory language and the policy articulated in De Beque and Fort Lyon. As noted above, we held in those cases that the procedural requirements for reasonable diligence applications were to be strictly construed. Further, the majority’s decision directly conflicts with the notice provisions of the statute. For example, after an application is filed, the statute directs the water clerk to prepare and publish a resume of the application which includes “the name and address of the Applicant, a description of the water right or conditional water right involved, and a description of the ruling sought.” § 37-92-302(3), 15 C.R.S. (1990) (emphasis added). Inclusion of this publication requirement indicates a legislative determination that the identity of the applicant was an essential requirement and contradicts the majority’s finding that naming a proper applicant is not a jurisdictional requirement.
Clearly, a party’s status as an owner or user of a water right is relevant to determine its ability and intent to diligently put the water to beneficial use. See Public Serv. Co. v. Blue River Irrigation Co., 829 P.2d 1276, 1278 (Colo.1992) (Blue River III) (stating that, in a reasonable diligence action, information regarding a corporate applicant’s shareholders was relevant because the shareholders will actually exercise the rights held by the plaintiff). Also, as noted above, the statute requires that the resume notice include the name of the applicant. See § 37-92-302(3), 15 C.R.S. (1990). Therefore, the legislature’s choice to specifically require that the owner or the user of a conditional water right actually file the application for reasonable diligence cannot be dismissed as insignificant. Under the majority’s analysis, it apparently makes no difference who files the application so long as the water right itself is sufficiently described and the real party in interest eventually makes a motion for substitution. Such an interpretation of the application requirements is in derogation of the legislature’s intent to prevent the hoarding of conditional rights by establishing a precise set of criteria which must be met to prove due diligence. It also opens the door to abuse of the diligence process because the majority places no limits on the third parties who may file diligence applications.
To support its assertion that “failure to comply with a statutory procedure ... does not necessarily equate to a failure of subject matter jurisdiction,” maj. op. at 38, the majority cites Public Service Co. v. Blue River Irrigation Co., 753 P.2d 737 (Colo.1988) (Blue River I). I find Blue River I inappo-site. In Blue River I, an objector, Public Service Co. (Public Service), failed to file a *45timely motion to intervene but instead joined a reasonable diligence action by entering its appearance alter the time for filing an opposition had expired. Although Public Service had not followed the proper procedure, the water court allowed it to join the action. Id. at 738. We analogized Public Service’s entry of appearance to a defective motion to intervene, and we upheld the water court’s exercise of discretion. We held that the applicant had waived its right to challenge Public Service’s participation in the case because the applicant failed to object at the pretrial conference or any other time prior to trial. Id. at 740-41. Here the majority overturns the water court’s discretionary act denying as untimely DCWC’s motion for substitution of parties. Correct application of Blue River I to the present case would result in upholding the water court because the record in the present case indicates that the objectors questioned the standing of DCWC long before DCWC made its motion for substitution.
Failure to name an actual owner or user of the conditional water right in a timely filed application should result in the abandonment of the conditional water right. Like the pri- or diligence cases this court has considered, the owner or user of this conditional water right failed to file a diligence application within the statutory time frame. Moreover, as with Fort Lyon and De Beque, such a mistake should not be excused because of inadvertence, neglect, or a clerical error. Thus, I would hold that Willey’s allegedly inadvertent failure to name DCWC as the applicant resulted in an untimely application which was a proper grounds to dismiss the action.
II.
Even if the failure to name an owner or user as the applicant is not fatal, the water court properly denied DCWC’s motion to substitute itself as the real party in interest. The majority holds that the water court in this case was required to allow the substitution of parties because C.R.C.P. 17(a) provides that, “every action ‘shall be prosecuted in the name of the real party in interest.’ ” Maj. op. at 41 (quoting C.R.C.P. 17(a)). The majority supports its conclusion that the motion for substitution in the present case was timely by relying on Travelers Insurance Co. v. Gasper, 630 P.2d 97 (Colo.App.1981), where the court of appeals affirmed a trial court’s order allowing the substitution of a plaintiff pursuant to C.R.C.P. 17(a) on the day of trial. See Maj. op. at 41. I find the majority’s reliance on Travelers to be misplaced.
Travelers was a personal injury ease and concerned the substitution by the injured party’s insurer as the plaintiff because the insurer had already paid uninsured motorist benefits to the injured party who was the original plaintiff. 630 P.2d at 98. Unlike the present case, the trial court granted the motion for substitution. The only issue addressed in Travelers, was whether the defendant was prejudiced by reason of the district court’s order permitting the substitution to relate back to the filing date of the original complaint. In fact, the court of appeals specifically stated that “[t]he propriety of the [district] court’s ruling substituting [the insurer] for the original plaintiffs ha[d] not been challenged and [was], therefore, not an issue on ... appeal.” Id. at 99. Thus, the court of appeals’ opinion in Travelers did not address the issue with which we are confronted here, namely, whether the motion for substitution should have been granted in the first place. Travelers provides no help in resolving this case.
While it is true that Colorado courts have recognized afteracquired standing through substitution of parties pursuant to C.R.C.P. 17(a), I would hold that such a substitution must be made within a reasonable time as determined by the trial court.1 Unlike Trav*46elers, the district court in this case denied the motion for substitution as untimely. Further, considering the water court’s finding that the objectors raised their concern about the standing of DCWC at least one year before the motion for substitution was made, I would hold that it was within the water court’s discretion to deny the motion because a reasonable time in which to file the motion had passed.
The majority contends that Willey’s failure to name DCWC as an applicant was obviated by the fact that counsel for DCWC promptly entered an appearance, answered discovery requests, responded to motions, and prepared for trial. Maj. op. at 33. This conclusion overlooks the fact that the key issue in this case is whether the water court should have granted DCWC’s motion for substitution when it was filed nearly three years after the application deadline expired and at least one year after the objectors expressed their concern about DCWC’s standing. As noted above, the record supports the water court’s ruling that the motion for substitution was untimely.
The majority also appears to conclude that the water court erred in denying the motion for substitution without considering the lack of prejudice such a substitution would cause for the objectors. According to the majority, the objectors were “unable to demonstrate any prejudice, other than their disappointment in not obtaining outright cancellation of the water right without trial.” Maj. op. at 42. However, if the majority is correct and the water court utilized an inappropriate standard by failing to consider the prejudice which would be caused by substitution, the existence of prejudice is a question of fact which should be decided by the water court on remand. It is inappropriate for this court to decide that the objectors were not prejudiced when the objectors had no reason to know that they should present evidence of prejudice. The record contains two pleadings and a letter filed by the objectors, who then were proceeding pro se, in August 1993, December 1994, and January 1995, question-tag Wriko’s status as an applicant and indicating the objector’s confusion as to the ownership of the water right. If we are limited to the record now before us, I would find that the prejudice issue weighs in favor of the objectors because DCWC has made no showing that would excuse its delay in filing its motion for substitution of parties. That lengthy delay, standing alone, is prejudice to the objectors and to the legal process itself. There is no reason why the objectors should have had to deal with a phantom applicant for an extended period of time.
The majority places great weight on the fact that the incorrect application that was filed in this case was prepared by a non-lawyer. According to the majority, “Willey’s explanation that he listed himself as agent for WRIKO because the prior diligence finding was obtained by WRIKO, is understandable given his non-lawyer status”. Maj. op. at 40. While it is true that in some areas of law complaints filed by non-lawyers can be held to less stringent standards than those drafted by attorneys, see Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 595-96, 80 L.Ed.2d 652 (1972), in many eases the procedural requirements for non-lawyer parties are identical to those required for parties represented by counsel. See e.g., People v. Denton, 757 P.2d 637, 638 (Colo.App.1988) (holding in criminal case that the same discretionary standard governs a pro se defendant’s request for a continuance because a pro se defendant is entitled to no greater safeguards or benefits than if she were represented by counsel). More specifically, we have held in numerous contexts that statutes of limitation apply equally to non-lawyer litigants acting pro se and to those litigants represented by counsel. See Graham, v. Gunter, 855 P.2d 1384, 1385 (Colo.1993) (stating that limited exception requiring trial court to convert habeas petition filed by pro se inmate into motion for postconviction relief does not apply if claim is barred by statute of limitations); Southeastern Colo. Water Conservancy Dist. v. Cache Creek *47Mining Trust, 854 P.2d 167, 175 n. 8 (Colo.1993) (concluding that even if litigant’s motion could be construed as an unartful pro se rule 60(b) motion or motion to amend, the concept of equitable tolling was inapplicable because the motion was not timely); Johnson v. Gunter, 852 P.2d 1263, 1267 (Colo.1993) (stating that district courts must be cognizant of the applicability of statutes of limitation to pro se habeas petitions).
As applied to this case, I do not agree that the detailed filing procedures for reasonable diligence actions that are mandated by statute should be less stringently applied to non-lawyer applicants. Plaintiffs and objectors in water court cases often appear without the assistance of counsel, see maj. op. at 40, and our prior diligence opinions make no distinction on this basis. I would hold that our previous decisions strictly construing these statutory provisions are equally applicable to non-lawyer applicants and to applicants represented by attorneys. Further, there is no indication that DCWC was unable or without the resources to seek the help of counsel prior to filing the application. While corporations may choose to send a non-lawyer to file reasonable diligence applications, see maj. op. at 40 n. 12, I do not agree that such a choice should result in relaxing the application requirements. Thus, I am not persuaded that Willey’s status as a non-lawyer has any bearing on the issue to be decided here.
III.
One of the express purposes of the diligence provisions is to prevent the accumulation of unused and under-utilized conditional water rights. In many cases, this legislative purpose is best accomplished by supporting the ability of the water courts to enforce the strict filing provisions of the statute. Here, the water court correctly found that the only application for reasonable diligence that was filed in this case was filed by a dissolved corporation that was no longer an owner or a user of the disputed water right. Further, while C.R.C.P. 17(a) arguably provides for the substitution of parties in a reasonable diligence proceeding to ensure that the action is prosecuted by the real party in interest, DCWC’s motion for substitution was filed at least one year after the objectors raised the standing issue. In my opinion, therefore, it was within the water court’s discretion to deny DCWC’s motion for substitution as untimely and dismiss the action for lack of subject matter jurisdiction. Accordingly, I respectfully dissent.

. Unlike C.R.C.P. 17(a), the parallel federal rule requiring that all actions be prosecuted by a real parly in interest specifically states that substitution shall have the same effect as if the action had been commenced in the name of the party. Fed.R.Civ.P. 17(a). In other words, as the majority concludes here, the substitution relates back to the original claim and the substituted party benefits from the filing date of the original proceeding. The federal rule also provides, however, that a court is not to dismiss an action on the grounds that it is not being prosecuted in the name of the real party in interest until it allows a reasonable time for substitution after the objec*46tion is made. Id. In my view, requiring that a motion for substitution be made within a reasonable time period after an objection is made should be equally applicable under the Colorado rule. Therefore, a trial court should have the discretion to deny a motion for substitution from a real party in interest if the trial court finds that the motion was untimely.